APONICK, Board Member,
1976 — I concur with the recommendation of the board that respondent be disciplined by the imposition of public censure; however, I cannot agree that such discipline be contingent upon return of any funds by respondent to his client, nor can I agree *417that this board should recommend an order that such funds be returned.
The board and the Supreme Court have stated on numerous occasions that sanctions imposed upon an attorney are designed primarily not for their punitive effect but for the positive effect of protecting the public and the integrity of the Courts from unfit lawyers. See Moyerman’s Case, 312 Pa. 555, 564, 167 Atl. 579 (1933). The recommendation of the majority in the present case seems contrary to that principle, in that it appears that the severity of the discipline will be dependent upon respondent’s ability to return the sum in question. If respondent is financially unable to return the sum, would the board then recommend more severe discipline?
Furthermore, the liability of respondent to his client for return of fees would seem to be a purely civil matter. I do not feel that this board should suggest in any manner whatsoever that the disciplinary procedures established by the court can be used as a tool for the recovery of money damages.
ORDER
EAGEN, C.J.,
And now, August 2,1977, the supplemental report and recommendations of the Disciplinary Board of the Supreme Court of Pennsylvania, dated August 9,1977, are approved; and it is ordered that the said [respondent] be subjected to public censure by the Supreme Court as provided in Rule 204(3) of the Rules of Disciplinary Enforcement at the session of this court commencing September 26, 1977, at Pittsburgh.